Prospectus PRFRX July 29, 2011 T. Rowe Price Floating Rate Fund A fund that seeks high current income and, secondarily, capital appreciation through investments in floating rate loans and floating rate debt securities. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Floating Rate Fund 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 12 Transaction Procedures and Special Requirements 19 Account Service Fee 23 3 More About the Fund Organization and Management 24 More Information About the Fund and Its InvestmentRisks 26 Investment Policies and Practices 32 Disclosure of Fund Portfolio Information 44 4 Investing With T. Rowe Price Account Requirements and Transaction Information 46 Opening a New Account 47 Purchasing Additional Shares 50 Exchanging and Redeeming Shares 51 Rights Reserved by the Funds 54 Information About Your Services 54 T. Rowe Price Brokerage 57 Investment Information 58 T. Rowe Price Privacy Policy 61 SUMMARY Investment Objective The fund seeks high current income and, secondarily, capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% Maximum account fee $20a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.60% Distribution and service (12b-1) fees 0.00% Other expenses 0.55%b Total annual fund operating expenses 1.15% Fee waiver/expense reimbursement 0.30%c Total annual fund operating expenses after fee waiver/expense reimbursement 0.85%c a Subject to certain exceptions, accounts with a balance of less than $10,000 are charged an annual $20 fee. b Other expenses are estimated. c T.Rowe Price Associates, Inc. has agreed (through September 30, 2013) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses, and acquired fund fees) that would cause the fund’s ratio of expenses to average net assets to exceed 0.85%. Termination of the agreement would require approval by the fund’s Board of Directors. Fees waived and expenses paid under this agreement are subject to reimbursement to T.Rowe
